DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the trailing edge of the second opening" on lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 12 depends from claim 10 while claim 11 depends from claim 10 and introduces the trialing edge of the second opening.  Claim 12 should depend from claim 11.
Claim 19 recites the limitation "the periphery" on line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 10, and 12 are rejected (claim 12 as best understood) under 35 U.S.C. 103 as being unpatentable over Giles (3,373,489) in view of Kimball (2,730,803) and CN102334421.    
With regards to claim 1, Giles discloses the invention including a branch cutter (column 1 line 13) having a circular saw blade (5) and a motor to drive the saw blade (3), a periphery of the saw blade being at least partially covered by a housing (17, 19), the housing having a first opening to expose a first portion of the periphery of the blade (Fig. 5, front opening between 23 and 24), the housing having a second opening to expose a second portion of the periphery of the blade (Fig. 5, 35), the first and second openings are spaced apart around the circumference of the blade (Fig. 5), a cutter head on which the blade is mounted and having a longitudinal axis (Fig. 2), an operating handle (6) releasably connected to the cutter head (8, 9), the second opening is closer to the handle than the first opening (Fig. 1), and the blade is driven to rotate by a pinion engaging its saw teeth (10, Fig. 2).
With regards to claims 9, 10, and 12, Giles discloses the operating handle has a longitudinal axis (Fig. 1), the first opening spans the longitudinal axis (Fig. 1), the first opening has a leading edge (23) and trailing edge (24), and the first trailing edge projects beyond the saw blade further than the first leading edge (Fig. 5).
However, with regards to claim 1, Giles fails to disclose the cutter head housing the motor.
Kimball teaches it is known in the art of elongated saws to have the cutter head housing a motor (13).  It would have been well within one’s technical skill to have the motor at either end of the tool.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Giles with the head housing the motor, as taught by Kimball, because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
However, with regards to claim 1, Giles fails to disclose a center of the blade is offset from the longitudinal axis.
CN102334421 teaches it is known in the art of elongated saws to have the center of the blade is offset from the longitudinal axis (Figs. 1A, 1B).  It would have been well within one’s technical skill to have positioned the blade in any reasonable position in relation to the longitudinal axis especially if such a position is better suited for a particular intended use.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided or Giles with the offset blade, as taught by CN102334421, because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
However, with regards to claim 12, Giles fails to disclose teeth on the trailing edge of the first opening.
Teeth are a well-known structure to be used with enhancing the gripping capabilities of an object intended to interact with a work piece to be cut.  It would have been obvious to have applied any known and reasonable structure to any structure intended to engage the work piece to enhance the gripping capabilities so that the work piece will remain stationary to allow for a better cutting experience.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Giles with the grip teeth because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
Claims 3, 5-7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Giles (3,373,489) in view of in view of Kimball (2,730,803) and CN102334421 as applied to claim 1 above, and further in view of De Young (2,532,982).
With regards to claim 14, Giles in view of in view of Kimball and CN102334421 disclose the invention including the pinion is connected to the motor (3, 10 in Giles).  
However, with regards to claims 3, 5-7, 14, and 15, Giles in view of in view of Kimball and CN102334421 fail to disclose the first and second openings are located so that parts of the first and second portions are diametrically opposed, circumferential and radial extents shape and size of the first and second openings are identical, the pinion is connected to the motor by a flexible drive belt, and the housing covers parts of one side of the saw blade and a majority of another side of the blade being exposed.
De Young teach it is old and well known in the art of guarded rotary saws with to incorporate the first and second openings are located so that parts of the first and second portions are diametrically opposed (Fig. 1 shows a guard with openings that allow for parts of the blade portions to be diametrically opposed), circumferential and radial extents, shape, and size of the first and second openings are identical (Fig. 1 shows each of the openings are identical), a flexible drive belt (72) as the means to connect the motor (68) and the structure cooperating with the blade (44), and the housing covers parts of one side of the saw blade and a majority of another side of the blade being exposed (Fig. 3).  It would have been obvious to have made each of the openings of any reasonable size/shape and in any reasonable location around the periphery.  It would have been well within one’s technical skill to have used any known and reasonable means to connect the motor with the pinion.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Giles in view of in view of Kimball and CN102334421 with the belt, as taught by De Young, because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.


Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant's arguments filed 4-9-22 have been fully considered but they are not persuasive.  Applicant appears to be arguing against each reference individually.  Giles discloses many of the limitations and the modifications applied allows for Giles to perform the intended cutting function.  CN102334421 and Kimball are compared with claim 1 as a whole but are not utilized for any limitation but the offset limitation and the motor being housed on the head respectively.  Modified Giles incorporates all of the limitations as claimed.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
08 June 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724